810 F.Supp.2d 401 (2011)
The SAVINGS BANK LIFE INSURANCE COMPANY OF MASSACHUSETTS, Plaintiff,
v.
WOLLIN AND MADICK INSURANCE SERVICES, LLC and Kenneth Madick, Defendants.
Civil Action No. 11-11366-NMG.
United States District Court, D. Massachusetts.
September 14, 2011.
Howard M. Cooper, Megan C. Deluhery, Todd & Weld LLP, Boston, MA, for Plaintiff.
*402 Jeff Katofsky, Sherman Oaks, CA, James W. Simpson, Jr., Framingham, MA, for Defendants.

ORDER
GORTON, District Judge.
The Savings Bank Life Insurance Company of Massachusetts ("SBLI") brings suit against Wollin & Madick Insurance Services, LLC ("WMIS") and Kenneth Madick ("Madick") for four counts arising out of an alleged breach of contract. The case was originally filed in the Massachusetts Superior Court for Middlesex County and was removed to this Court by defendants on federal question grounds. Pending before the Court is plaintiff's motion to remand to state court and for sanctions.
The Complaint was filed in state court on June 3, 2011. On June 15, 2011, defendants were served with the Complaint. The parties agreed to an extension of time to file responsive pleadings until August 1, 2011. On July 29, 2011, defendants removed the action to this Court.
On August 25, 2011, plaintiff moved to remand the case to state court on the ground that removal was untimely and requested sanctions with respect to "defendants' frivolous removal in spite of the clear language of an unambiguous, enforceable forum selection clause."
Because defendants do not oppose the motion to remand, the Court will remand the case to state court. It will not, however, impose sanctions because, inter alia, plaintiff's request for sanctions was included in the motion to remand and therefore fails to comply with "the stringent procedural requirements for Rule 11 relief." See Greeney v. Ctr. for Human Dev., Inc., 725 F.Supp.2d 259, 264 (D.Mass.2010) (citing Fed.R.Civ.P. 11(c)(2) (including requirement that motion for sanctions "must be made separately from any other motion")).
Plaintiff's motion to remand and request for sanctions (Docket No. 7) is therefore, with respect to the remand, ALLOWED, but, with respect to the request for sanctions, DENIED. Accordingly, the action is hereby remanded to state court.
So ordered.